

115 HR 6815 IH: Military Learning for Credit Act of 2018
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6815IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mr. Lamb (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the use of veterans educational assistance for examinations and assessments to receive
			 credit toward degrees awarded by institutions of higher learning, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Military Learning for Credit Act of 2018. 2.Authority for use of veterans educational assistance for examinations and assessments to receive credit toward degrees awarded by institutions of higher learning (a)In generalAn individual who is entitled to veterans educational assistance may use such assistance to cover the costs of covered examinations and assessments to receive credit toward degrees awarded by institutions of higher learning for approved programs of education.
 (b)Veterans educational assistanceFor purposes of this section, veterans educational assistance is educational assistance available to veterans and other eligible individuals under the provisions of law as follows:
 (1)Chapters 30, 32, 33, 34, and 35 of title 38, United States Code. (2)Any other provision of law providing educational assistance to a veteran, or to another individual in connection with the service of a veteran in the Armed Forces.
 (c)Limitation on amount usableThe total amount of veterans educational assistance that may be used for the costs of a covered examination or assessment under subsection (a) may not exceed the lesser of—
 (1)the amount charged for the examination or assessment by the entity administering the examination or assessment; or
 (2)$500. (d)Charge against entitlement (1)In generalThe number of months (or fraction thereof) of entitlement charged an individual under the applicable provision of law specified in subsection (b) for use of veterans educational assistance for costs of covered examinations and assessments under this section shall be equal to the quotient obtained by dividing—
 (A)the cost of the examination or assessment (as determined pursuant to subsection (c)); by (B)the monthly rate of veterans educational assistance to which the individual is entitled under such provision of law at the time of the examination or assessment.
 (2)Rule of constructionA charge against entitlement to educational assistance under a law administered by the Secretary of Veterans Affairs in order to receive assistance under this section shall not be construed to affect entitlement to educational assistance under a law administered by the Secretary of Defense, including entitlement to educational assistance under the Department of Defense Tuition Assistance Program.
 (e)DefinitionsIn this section: (1)The term approved program of education means a program of education approved for use of veterans educational assistance pursuant to chapter 35 or 36 of title 38, United States Code, or another applicable provision of law.
 (2)The term covered examinations and assessments means the following: (A)A DANTES Subject Standardized Test Program (DSST) examination.
 (B)A College Level Examination Program (CLEP) examination. (C)The National Career Readiness Certificate examination.
 (D)Any other examination of a similar nature to an exam specified in subparagraph (A), (B), or (C) specified by the Secretary of Veterans Affairs for purposes of this section.
 (E)An assessment by an institution of higher learning of a portfolio or written narrative by a student with supporting documentation that demonstrates prior military training or learning.
 (3)The term institution of higher learning has the meaning given such term in section 3452(f) of title 38, United States Code. 